





Exhibit 10.6
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), effective as of the date set forth
on Exhibit A (the “Effective Date”), by and between XPO Logistics, Inc., a
Delaware corporation (together with its successors and assigns, the “Company”),
and the individual named on Exhibit A (“Employee”).
WHEREAS, the Company desires to employ Employee and Employee desires to accept
such employment with the Company, subject to the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, Employee and the Company agree as
follows:
1. Term. The term of Employee’s employment hereunder (the “Term”) shall begin on
the Effective Date and end on the fourth anniversary thereof. Notwithstanding
the foregoing, the Term may be earlier terminated by either party in accordance
with the terms of Section 5 of this Agreement, and the Term shall automatically
expire on the last day of the Term (the “Expiration Date”) without notice
required by any party to the other.
2.     Employment Duties. During the Term, Employee shall serve in the position
set forth on Exhibit A (or such other positions as may be assigned by the
Reporting Person (as defined below)), and, excluding any periods of paid
time-off or approved sick leave to which Employee is entitled, Employee shall
devote her full working time, energy and attention to the performance of her
duties and responsibilities hereunder and shall faithfully and diligently
endeavor to promote the business and best interests of the Company. Employee
shall perform such duties as are customarily performed by an individual in
Employee’s position at a public company and as assigned from time to time by the
individual set forth on Exhibit A (or her successor, if she ceases to serve in
her current position) or such individual’s designee (the “Reporting Person”),
and Employee shall report directly to the Reporting Person. During the Term,
Employee may not, without the prior written consent of the Company, directly or
indirectly, operate, participate in the management, operations or control of, or
act as an employee, officer, consultant, partner, member, agent or
representative of, any type of business or service other than as an employee and
member of the Company. It shall not, however, be a violation of the foregoing
provisions of this Section 2 for Employee to (i) serve as an officer or director
or otherwise participate in non-profit, educational, social welfare, religious
and civic organizations or (ii) manage her personal, financial and legal
affairs, in each case so long as any such activities do not unreasonably
interfere with the performance of her duties and responsibilities to the
Company.
3.     Compensation.
(a)     Base Salary. During the Term, the Company shall pay Employee, pursuant
to the Company’s normal and customary payroll procedures, but not less
frequently than monthly, a base salary at the rate per annum set forth on
Exhibit A (the “Base Salary”).







--------------------------------------------------------------------------------





(b)     Annual Bonus. As additional compensation, Employee shall have the
opportunity to earn a performance-based bonus (“Annual Bonus”) for each year
during the Term of Employee’s employment commencing in the 2019 fiscal year with
a target as set forth on Exhibit A (the “Target Bonus”), based upon Employee’s
achievement of performance goals that will be determined in the sole discretion
of the Company. Notwithstanding anything to the contrary contained herein and
without limiting any other rights and remedies of the Company (including as may
be required by law), if Employee has engaged in fraud or other willful
misconduct that contributes materially to any financial restatements or material
loss to the Company or any of its affiliates, the Company may require repayment
by Employee of any cash bonus or Annual Bonus (net of any taxes paid by Employee
on such payments) previously paid to Employee, or cancel any earned but unpaid
cash bonus or Annual Bonus or adjust the future compensation of Employee in
order to recover the amount by which any compensation paid to Employee exceeded
the lower amount that would have been payable after giving effect to the
restated financial results or the material loss. In addition, Employee’s Annual
Bonus shall be subject to any other clawback or recoupment policy of the Company
as may be in effect from time to time or any clawback or recoupment as may be
required by applicable law.
(c)     Benefits. During the Term, Employee shall be eligible to participate in
the benefit plans and programs of the Company that are generally available to
other members of the Company’s senior executive team, subject to the terms and
conditions of such plans and programs.
(d)     Paid-Time Off. Employee shall be entitled to 15 days paid time off, and
any holidays that are generally afforded to the Company’s employees, in each
case, per calendar year during the Term, prorated for the portion(s) of any
partial calendar year during the Term. Employee may take paid-time off only with
the consent of the Reporting Person, which consent shall not be withheld
unreasonably.
(e)     Business Expenses. The Company shall provide Employee a Company-owned
wireless smartphone and Company-owned laptop computer during the Term and shall
pay or reimburse Employee for all reasonable and necessary business expenses
incurred in the performance of her duties to the Company during the Term upon
the presentation of appropriate statements of such expenses.
4.     Equity Compensation. Employee will remain eligible to receive
equity-based incentive compensation periodically throughout the Term of this
agreement, subject to the sole discretion of the Company.
5.     Termination. Employee’s employment hereunder shall be terminated upon the
earliest to occur of any one of the following events (in which case the Term
shall terminate as of the applicable Date of Termination):
(a)     Expiration of Term. Unless sooner terminated, Employee’s employment
hereunder shall terminate automatically in accordance with Section 1 of this
Agreement on the Expiration Date, unless otherwise agreed by the parties in
writing, in which case employment hereunder will continue on an at-will basis or
pursuant to the terms of any subsequent agreement between Employee and the
Company.


2



--------------------------------------------------------------------------------





(b)     Death. Employee’s employment hereunder shall terminate upon her death.
(c)     Cause. The Company may terminate Employee’s employment hereunder for
Cause by written notice at any time. For purposes of this Agreement, the term
“Cause” shall mean Employee’s (i) gross negligence or willful failure to perform
her duties hereunder or willful refusal to follow any lawful directive of the
Company; (ii) abuse of or dependency on alcohol or drugs (illicit or otherwise)
that adversely affects Employee’s performance of duties hereunder; (iii)
commission of any fraud, embezzlement, theft or dishonesty, or any deliberate
misappropriation of money or other assets of the Company; (iv) breach of any
term of this Agreement, including, without limitation, by virtue of failing to
provide at least 30 days’ advanced written notice of resignation as required by
Section 5(f), or any agreement governing any of the long-term incentive
compensation or equity compensation awards granted to Employee by the Company,
its affiliates or any of their respective predecessors (the “Equity
Compensation”), or breach of her fiduciary duties to the Company; (v) any
willful act, or failure to act, in bad faith to the detriment of the Company;
(vi) willful failure to cooperate in good faith with a governmental or internal
investigation of the Company or any of its directors, managers, officers or
employees, if the Company requests her cooperation; (vii) failure to follow the
Company’s code of conduct or ethics policy; and (viii) conviction of, or plea of
nolo contendere to, a felony or any serious crime; provided that, the Company
will provide Employee with written notice describing the facts and circumstances
that the Company believes constitutes Cause and, in cases where cure is
possible, Employee shall first be provided a 15-day cure period. If, subsequent
to Employee’s termination of employment hereunder for any reason other than by
the Company for Cause, it is determined in good faith by the Reporting Person
that Employee’s employment could have been terminated by the Company for Cause
pursuant to this Section 5(c), Employee’s employment shall, at the election of
the Reporting Person at any time up to two years after Employee’s termination of
employment but in no event more than six months after the Reporting Person
learns of the facts or events that could give rise to the termination for Cause,
be deemed to have been terminated for Cause retroactively to the date the events
giving rise to Cause occurred, provided that the Company’s ability to deem an
Employee’s employment under this sentence to be terminated for Cause shall lapse
upon a Change of Control (as defined in the Company’s 2016 Omnibus Incentive
Compensation Plan).
(d)     Without Cause. The Company may terminate Employee’s employment hereunder
without Cause by written notice at any time.
(e)     Good Reason. Upon or during the two-year period following a Change of
Control, Employee may terminate her employment hereunder for Good Reason in
accordance with the terms of this Section 5(e). For purposes of this Agreement,
“Good Reason” shall mean, without first obtaining Employee’s written consent:
(i) the Company materially breaches the terms of this Agreement; (ii) the
Company materially diminishes Employee’s title, duties, authorities, reporting
relationship(s), responsibilities or position from any of those in effect
immediately preceding the Change of Control (including by virtue of Employee not
having duties of a senior executive of a publicly-traded company) or as
subsequently increased or enhanced; (iii) the Company reduces the Base Salary or
Target Bonus; or (iv) the Company requires that Employee be based in a location
that is more than 50 miles from the location of Employee’s employment
immediately prior to a Change of Control; provided that, the Company shall first
be provided a 30-day cure period (the “Cure Period”), following receipt of
written


3



--------------------------------------------------------------------------------





notice setting forth in reasonable detail the specific event, circumstance or
conduct of the Company that constitutes Good Reason, to cease, and to cure, any
event, circumstance or conduct specified in such written notice, if curable;
provided further, that such notice shall be provided to the Company within 45
days of the occurrence of the event, circumstance or conduct constituting Good
Reason. If, at the end of the Cure Period, the event, circumstance or conduct
that constitutes Good Reason has not been remedied, Employee will be entitled to
terminate employment for Good Reason during the 30-day period that follows the
end of the Cure Period. If Employee does not terminate employment during such
30-day period, Employee will not be permitted to terminate employment for Good
Reason as a result of such event, circumstance or conduct.
(f)     Resignation. Employee may terminate her employment hereunder at any time
upon at least 30 days’ advance written notice to the Company.
(g)     Disability. Employee’s employment hereunder shall terminate in the event
of Employee’s Disability. For purposes of this Agreement, “Disability” shall
mean the inability of Employee, due to illness, accident or any other physical
or mental incapacity, to perform Employee’s duties for the Company for an
aggregate of 180 days within any period of 12 consecutive months, which
inability is determined to be total and permanent by a board-certified physician
selected by the Company, and the determination of such physician shall be
binding upon Employee and the Company.
(h)     “Date of Termination” shall mean: (i) the scheduled expiration of the
Term in the event of termination of Employee’s employment pursuant to Section
5(a) of this Agreement; (ii) the date of Employee’s death in the event of
termination of Employee’s employment pursuant to Section 5(b) of this Agreement;
(iii) the date of the Company’s delivery of a notice of termination to Employee
or such later date as specified in such notice in the event of termination by
the Company pursuant to Section 5(c) or 5(d) of this Agreement; (iv) the 30th
day following delivery of Employee’s notice to the Company of her resignation in
accordance with Section 5(f) (or such earlier date as selected by the Company);
(v) the date specified in accordance with Section 5(e) in the event of
Employee’s resignation for Good Reason upon or during the two years following a
Change of Control; and (vi) the date of a determination of Employee’s Disability
in the event of a termination of Employee’s employment pursuant to Section 5(g)
of this Agreement.
6.     Termination Payments. (a)     General. Except as otherwise set forth in
this Section 6, following any termination of Employee’s employment hereunder,
the obligations of the Company to pay or provide Employee with compensation and
benefits under Section 3 of this Agreement shall cease, and the Company shall
have no further obligations to provide compensation or benefits to Employee
hereunder except for payment of (i) any unpaid Base Salary accrued through the
Date of Termination; (ii) to the extent required by law, any unused vacation
accrued through the Date of Termination, and (iii) any unpaid or unreimbursed
obligations and expenses under Section 3(e) of this Agreement accrued or
incurred through the Date of Termination (collectively items 6(a)(i) through
6(a)(iii) above, the “Accrued Benefits”). The payments referred to in Sections
6(a)(i) and 6(a)(ii) of this Agreement shall be paid within 30 days following
the Date of Termination, subject to compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”). The payments referred to in


4



--------------------------------------------------------------------------------





Section 6(a)(iii) of this Agreement shall be paid at the times such amounts
would otherwise be paid had Employee’s services hereunder not terminated. The
payments and benefits to be provided to Employee under Sections 6(c) and 6(d) of
this Agreement, if any, shall in all events be subject to the satisfaction of
the conditions of Section 6(e) of this Agreement.
(b)     Automatic Expiration of the Term, Resignation, Cause, or Disability. If
Employee’s employment is terminated pursuant to Section 5(a), 5(c), 5(f) or 5(g)
of this Agreement (excluding, for the avoidance of doubt, a resignation for Good
Reason upon or within two years following a Change of Control as described in
Section 6(d)), the Company shall have no obligation to Employee other than with
respect to the Accrued Benefits.
(c)     Death, Without Cause. In the event of a termination by reason of
Employee’s death or in the event that, either prior to a Change of Control or
more than two years following a Change of Control, the Company terminates
Employee’s employment hereunder without Cause, Employee (or her estate) shall be
entitled to:
(i)     the Accrued Benefits;
(ii)     solely in the case of a termination by the Company without Cause, a
cash payment (the “Severance Payment”) equal to six months’ Base Salary, as in
effect on the Date of Termination (payable subject to the terms of Section 6(e)
of this Agreement), plus any Annual Bonus that the Company has notified Employee
in writing that Employee has earned prior to the Date of Termination but is
unpaid as of the Date of Termination, and, except in the case of a termination
by reason of Employee’s death, medical and dental coverage for a period of six
months from the Date of Termination; provided that (x) any monies Employee earns
from any other work, whether as an employee or as an independent contractor,
while Employee is receiving any Severance Payments shall reduce, on a
dollar-for-dollar basis, the amount that the Company is obligated to pay
Employee under this Section 6(c)(ii) and (y) if Employee secures other
employment, any medical or dental benefits provided under this Section 6(c)(ii)
shall cease as of the commencement of such employment; and
(iii)     vesting of equity based or other long-term incentive compensation
awards solely to the extent set forth in the applicable award agreement.
(d)     Without Cause or for Good Reason Following a Change of Control. In the
event that, upon or within two years following a Change of Control, the Company
terminates Employee’s employment hereunder without Cause or Employee resigns for
Good Reason, Employee shall be entitled to:
(i)     the Accrued Benefits;
(ii)     a cash payment (the “CIC Severance Payment”) equal to two times the sum
of (A) the Base Salary and (B) the Target Bonus;
(iii)     a cash payment equal to the product of (A) the Target Bonus and (B) a
fraction, the numerator of which is the number of days from January 1 in the
year in which the Date of Termination occurs through the Date of Termination and
the denominator of which is 365;


5



--------------------------------------------------------------------------------





(iv)     a cash payment equal to the amount of any Annual Bonus that the Company
has notified Employee in writing that Employee has earned prior to the Date of
Termination but is unpaid as of the Date of Termination; and
(v)     medical and dental coverage for a period of 24 months from the Date of
Termination.
(e)     Conditions Precedent and Subsequent. The payments and benefits provided
under Sections 6(c) and 6(d) of this Agreement (other than the Accrued Benefits
and other than in the event of termination by reason of Employee’s death or
Disability) are subject to and conditioned upon (i) Employee having provided,
within 60 days after the Date of Termination (or such greater period as required
by law), a waiver and general release agreement in a form satisfactory to the
Company that has become effective and irrevocable in accordance with its terms,
and (ii) Employee’s compliance with Sections 7 and 8 of this Agreement. Employee
shall, upon request by the Company, be required to repay to the Company (net of
any taxes paid by Employee on such payments), and the Company shall have no
further obligation to pay, the Severance Payment or CIC Severance Payment, as
applicable, in the event Employee receives, within six months after the
occurrence of the breach, written notice from the Company that, in the
reasonable judgment of the Company, Employee has materially breached her
obligations under Section 7 or 8 of this Agreement; provided, however, that, in
cases where cure is possible, Employee shall first be provided a 15-day cure
period to cease, and to cure, such conduct. The Severance Payment if any,
payable hereunder shall be paid in substantially equal installments over the
6-month period, following the Date of Termination, consistent with the Company’s
payroll practices, with the first installment to be paid within 65 days after
the Date of Termination and with any installments that would otherwise have been
paid prior to such date accumulated and paid in a lump sum on the first date on
which payments are made in accordance with the terms of this sentence. The CIC
Severance Payment, if any, payable hereunder shall be paid in one lump sum
within 65 days after the Date of Termination; provided, however, that, unless
the CIC Severance Payment relates to a transaction that satisfies the
requirements of Treas. Reg. § 1.409A-3(i)(5), any portion of the CIC Severance
Payment that constitutes deferred compensation within the meaning of Section
409A, will be paid at the earliest date that is permitted in accordance with the
schedule that is applicable to the Severance Payment.
(f)     Forfeiture of Equity Compensation Awards. Notwithstanding anything to
the contrary herein and without limiting any rights and remedies available to
the Company under the terms of this Agreement or otherwise at law or in equity
(including as may be required by law or pursuant to policies of the Company as
may be in effect from time to time), in the event the Company terminates
Employee’s employment for Cause or if Employee violates the restrictive
covenants set forth in Sections 7 and 8 of this Agreement or engages in fraud or
willful misconduct that contributes materially to any financial restatement or
material loss to the Company or any of its affiliates, the Company may (i) in
the case of a termination for Cause, at any time up to six months after such
termination, or (ii) in the case of a violation of the restrictive covenants or
engaging in fraud or willful misconduct, at any time up to six months after
learning of such conduct, but in no event more than two years after Employee
engages in such conduct, (x) terminate or cancel any Equity Compensation that
are unvested or vested and unexercised, (y) require Employee to forfeit or remit
to the Company any amount payable, or the after-tax net amount paid or received
by Employee, in respect of any Equity Compensation the


6



--------------------------------------------------------------------------------





vesting of which was accelerated upon termination of Employee’s employment for
any reason and (z) require Employee to forfeit or remit to the Company any
shares (or the equivalent value in cash) that were issued to Employee (or cash
that was paid to Employee) upon vesting, settlement or exercise, as applicable,
of any Equity Compensation; provided, however, that, in cases where cure is
possible, Employee shall first be provided a 15-day cure period to cease, and to
cure, such conduct. In addition, Employee’s Equity Compensation shall be subject
to any other clawback or recoupment policy of the Company as may be in effect
from time to time or any clawback or recoupment as may be required by applicable
law.
(g)     Section 280G. In the event that any payments, distributions, benefits or
entitlements of any type payable to Employee (“CIC Benefits”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this paragraph would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Employee’s CIC Benefits shall
be reduced to such lesser amount (the “Reduced Amount”) that would result in no
portion of such benefits being subject to the Excise Tax; provided that such
amounts shall not be so reduced if the Company determines, based on the advice
of a nationally recognized accounting firm selected by the Company prior to a
Change of Control (the “Accountants”), that without such reduction Employee
would be entitled to receive and retain, on a net after tax basis (including,
without limitation, any excise taxes payable under Section 4999 of the Code), an
amount that is greater than the amount, on a net after tax basis, that Employee
would be entitled to retain upon receipt of the Reduced Amount. Unless the
Company and Employee otherwise agree in writing, any determination required
under this Section 6(g) shall be made in writing in good faith by the
Accountants. In the event of a reduction of benefits hereunder, benefits shall
be reduced by first reducing or eliminating the portion of the CIC Benefits that
are payable in cash under Section 6(d)(ii) and 6(d)(iii) and then by reducing or
eliminating any amounts that are payable with respect to long-term incentives
including any equity-based or equity-related awards (whether payable in cash or
in kind). For purposes of making the calculations required by this Section 6(g),
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code, and other applicable legal authority.
The Company and Employee shall furnish to the Accountants such information and
documents as the Accountants may reasonably require in order to make a
determination under this Section 6(g), and the Company shall bear the cost of
all fees the Accountants charge in connection with any calculations contemplated
by this Section 6(g).
7.     Non-Solicitation. (a)    During the Term and during the Restricted
Period, Employee hereby agrees not to, directly or indirectly, solicit or hire
or assist any other person or entity in soliciting or hiring any employee of the
Company, or any of its affiliates (the “Company Entities”), to perform services
for any entity (other than a Company Entity) or attempt to induce any such
employee to leave the service of a Company Entity, or solicit, hire, employ or
engage on behalf of herself or any other person, any employee of a Company
Entity, or anyone who was employed by a Company Entity, during the twelve-month
period preceding such hiring, employment or engagement. “Restricted Period”
means three years following termination of Employee’s employment for any reason
and, for the avoidance of doubt, regardless of whether such termination is
before, upon or after expiration of the Term.


7



--------------------------------------------------------------------------------





(b)     During the Term and during the Restricted Period, Employee hereby agrees
not to, directly or indirectly, solicit, encourage, advise or influence any
individuals, partnerships, corporations, professional associations or other
business organizations that have a business relationship with any Company Entity
during the Term or for the three years thereafter and about which business
relationship Employee was aware (the “Company’s Clients”) or to discontinue or
reduce the extent of the relationship between the Company Entities and the
Company’s Clients or to obtain or seek products or services the same as or
similar to those offered by the Company Entities from any source not affiliated
with the Company Entities.
8.     Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement;
Cooperation. (a)    Confidentiality. (i)    Employee hereby agrees that, during
the Term and thereafter, she will hold in strict confidence any Confidential
Information related to any of the Company Entities. For purposes of this
Agreement, “Confidential Information” shall mean all confidential or proprietary
information of any of the Company Entities (in whatever form), whether or not
that information rises to the level of a protectable trade secret, including,
without limitation: any information, observations and data concerning the
business or affairs or operation of the Company Entities developed or learned by
Employee during the Term or which any Company Entity or any of their respective
members, directors, officers, managers, partners, employees, agents, advisors,
attorneys, accountants, consultants, investment bankers, investment advisors or
financing sources at any time furnishes or has furnished to Employee in
connection with the business of any of the Company Entities; the Company’s (and
any of its respective affiliates’) investment methodologies or models,
investment advisory contracts, fees and fee schedules or investment performance
(“Track Records”); technical information or reports; brand names, trademarks,
formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists and related customer information;
customer buying records and habits; product sales records and documents, and
product development, marketing and sales strategies; market surveys; marketing
plans; profitability analyses; product cost; long-range plans; information
relating to pricing, competitive strategies and new product development;
information relating to any forms of compensation or other personnel-related
information of the Company Entities; contracts and supplier lists and any
information relating to financial data, strategic business plans; information
about any third parties with which any Company Entity has a business
relationship or owes a duty of confidentiality; and all notes, analyses,
compilations, forecasts, studies or other documents prepared by Employee or
obtained by Employee in the course of her work for a Company Entity that contain
or reflect any such information and, in each case, which is not known to the
public generally other than as a result of Employee’s breach of this Agreement.
Without limiting the foregoing, Employee acknowledges and agrees that the Track
Records shall not be the work of any one individual (including Employee) and are
the exclusive property of the Company and its affiliates, as applicable, and
agrees that she shall in no event claim the Track Records as her own following
termination of her employment with the Company. Nothing in this Agreement shall
prohibit or restrict any person from (1) testifying truthfully to the extent
required by applicable law or legal process, (2) communicating with any
governmental, administrative or regulatory agency or authority, including, but
not limited to, the U.S. Securities and Exchange Commission, the U.S. Consumer
Financial Protection Bureau, the U.S. Department of Justice, the U.S. Equal
Employment Opportunity Commission and the U.S. National Labor Relations Board,
(3) disclosing information in confidence to an attorney for the purpose of
obtaining legal advice so long as such


8



--------------------------------------------------------------------------------





attorney agrees not to use or disclose such information, (4) disclosing
information with the prior written consent of the Board so long as such consent
specifically references this provision and/or (5) disclosing information that is
publicly known other than by reason of Employee’s violation of this Section
8(a). In the event Employee or her legal representative is requested or required
to disclose any Confidential Information, Employee shall provide the Company
with prompt notice of such request or requirement so that the Company may seek
an appropriate protective order (in which Employee will cooperate). If the
Company fails to obtain a protective order or provides a waiver hereunder, and
Employee is, in the opinion of counsel, compelled to disclose Confidential
Information, Employee may disclose only that portion of the Confidential
Information that Employee’s counsel advises is reasonably required by law to
disclose.
(ii)     Except as expressly set forth otherwise in this Agreement, Employee
agrees that Employee shall not disclose the terms of this Agreement, except to
her immediate family and her financial and legal advisors, or as may be required
by law or ordered by a court. Employee further agrees that any disclosure to her
financial and legal advisors will only be made after such advisors acknowledge
and agree to maintain the confidentiality of this Agreement and its terms.
(iii)     Employee further agrees that she will not improperly use or disclose
any Confidential Information or trade secrets, if any, of any former employers
of Employee or any other person to whom Employee has an obligation of
confidentiality, and will not bring onto the premises of the Company or its
affiliates any unpublished documents or any property belonging to any such
former employer or other person to whom Employee has an obligation of
confidentiality unless consented to in writing by the former employer or such
other person.
(b)     Non-Competition. Employee agrees that Employee will not, during the Term
and during the Non-Compete Period, within the Restricted Area, directly or
indirectly (whether or not for compensation) become employed by, engage in
business with, serve as an agent or consultant to, become an employee, partner,
member, principal, stockholder or other owner (other than a holder of less than
1% of the outstanding voting shares of any publicly held company) of, any
Competitive Business. Nor shall Employee, during the Term and during the
Non-Compete Period, within the Restricted Area, otherwise compete with, or
perform services relating to the business of, any of the Company Entities for
any business other than a Company Entity, in any business in which the Company
Entities participate, or businesses they are actively considering, at the time
of termination of Employee’s employment or during the one year prior to such
termination (the “Business”). For purposes of this Agreement, “Competitive
Business” shall mean any individual, employeeship, corporation, limited
liability company, partnership, unincorporated organization, trust, joint
venture or other entity (i) that engages in or may engage in acquisition related
or mergers and acquisition activities related to the transportation or
third-party logistics industry, including, without limitation, researching,
analyzing and evaluating companies for possible investment in or acquisition of,
for itself or clients, (ii) that engages in or may engage in transportation or
logistics services, including asset-based, asset-light or non-asset, supply
chain services, including only by way of illustration, freight brokerage or
freight transportation, freight management, freight forwarding, expediting,
internet load boards, last-mile delivery logistics, contract logistics or
intermodal providers, or firms such as Amazon, CH Robinson, Expeditors
International of Washington, Inc., Echo Global Logistics Inc., Total Quality
Logistics, TransCor, DHL, FedEx Corporation, United Parcel Service, Inc., J.B.
Hunt


9



--------------------------------------------------------------------------------





Transport Services, Inc., Kühne + Nagel International AG, syncreon, Neovia
Logistics, Hub Group Inc., TPG and its affiliate investment companies, Uber, and
Walmart Inc., or (iii) that otherwise competes with the Company Entities
anywhere in which the Company Entities engage in or intend to engage in the
Business or where any of the Company Entities’ customers are located. For the
avoidance of doubt, it shall be a violation of this Section 8(b) for Employee to
provide any services whatsoever to any private equity firm, hedge fund or
similar firm or fund that invests in a company engaged in any Competitive
Business, any investment bank or similar firm that advises companies engaged in
any Competitive Business or any business intelligence or similar research or
consulting organization that services private equity firms, hedge funds or
similar firms or funds that invest in companies engaged in any Competitive
Business (such as the Third Bridge Group, the Gerson Lehrman Group, Alphasights
and Coleman Research), in each case, in the Restricted Area during the Term or
the Restricted Period. “Restricted Area” means Canada, Mexico, France, United
Kingdom, Netherlands, Spain, Italy, and any State of the United States and any
other country in which the Company or any Company Entity does business or any
other country in which any Company client is located during the Term or the
Restricted Period. “Non-Compete Period” shall mean, subject to Section 8(c)
below, two years following termination of Employee’s employment for any reason
and, for the avoidance of doubt, regardless of whether such termination is
before, upon or after expiration of the Term.
(c)     Extended Non-Competition. The Company shall have the right to extend the
Non-Compete Period for up to an additional 12-month period (the “Extended
Non-Compete Period”) beyond the completion of the Non-Compete Period. If the
Company elects to extend the Non-Compete Period, it will notify Employee in
writing of such fact not later than the 90th day prior to the expiration of the
Non-Compete Period. By signing this Agreement, Employee agrees to accept and
abide by the Company’s election. If the Company elects to extend the Non-Compete
Period, Employee agrees that, during the Extended Non-Compete Period, Employee
shall be bound by the restrictions set forth in Section 8(b) in the same manner
applicable during the Non-Compete Period, and the Company agrees to pay Employee
subject to Section 6(e) of this Agreement during each month of the Extended
Non-Compete Period, in an amount equal to her monthly Base Salary as in effect
on the Date of Termination. Payment for any partial month will be prorated.
Payment of Employee’s Base Salary during the Extended Non-Compete Period will be
made pursuant to the Company’s normal and customary payroll procedures. If the
Company elects to extend the Non-Compete Period, any monies Employee earns from
any other work during such periods, whether as an employee or as an independent
contractor, will reduce, dollar for dollar, the amount that the Company is
obligated to pay Employee under this Section 8(c). Payments made by the Company
under this Section 8(c) are made solely for the extension of the non-compete
covenant and do not render Employee either an employee of, or a consultant to,
the Company. Notwithstanding any provision of this Agreement to the contrary,
the right of the Company to extend the Non-Compete Period hereunder and any
related payment of Base Salary for the Extended Non-Compete Period hereunder
shall lapse upon a Change of Control.
(d)     Competitive Opportunity. If, at any time during the Term, Employee
(i) acquires knowledge of a potential investment, investment opportunity or
business venture which may be an appropriate investment by the Company, or in
which the Company could otherwise have an interest or expectancy (a “Competitive
Opportunity”), or (ii) otherwise is then exploiting any Competitive Opportunity,
Employee shall promptly bring such Competitive


10



--------------------------------------------------------------------------------





Opportunity to the Company. In such event, Employee shall not have the right to
hold any such Competitive Opportunity for her (and her agents’, employees’ or
affiliates’) own account and benefit or to recommend, assign or otherwise
transfer or deal in such Competitive Opportunity with persons other than the
Company.
(e)     Return of Company Property. All documents, data, recordings, or other
property, including, without limitation, smartphones, computers and other
business equipment, whether tangible or intangible, including all information
stored in electronic form, obtained or prepared by or for Employee and utilized
by Employee in the course of her employment with the Company shall remain the
exclusive property of the Company and Employee shall return all copies of such
property upon any termination of her employment and as otherwise requested by
the Company during the Term. Employee further agrees not to alter, delete or
destroy any Company property, documents, records, data contained in any
location, including but not limited to any information contained on any
Company-provided computer or electronic device. Such devices shall not be wiped,
scrubbed, or reset to original factory condition prior to surrender.
(f)     Non-Disparagement. Employee hereby agrees not to defame or disparage any
of the Company Entities or any of their respective officers, directors, members,
partners or employees (collectively, the “Company Parties”), and to cooperate
with the Company upon reasonable request, in refuting any defamatory or
disparaging remarks by any third party made in respect of any of the Company
Parties. Employee shall not, directly or indirectly, make (or cause to be made)
any comment or statement, oral or written, including, without limitation, in the
media or to the press or to any individual or entity, that could reasonably be
expected to adversely affect the reputation of any of the Company Parties or the
conduct of its, her or their business. The Company shall request that its
directors and executive officers not defame or disparage Employee; provided,
however, that the failure of any director, executive officer or employee of the
Company to comply with such request shall in no way constitute a breach or
violation of the Company’s obligations hereunder or otherwise subject the
Company to any liability.
(g)     Cooperation. During the Term and thereafter (including, without
limitation, following the Date of Termination), Employee shall, upon reasonable
notice and without the necessity of any Company Entity obtaining a subpoena or
court order, provide Employee’s reasonable cooperation in connection with any
suit, action or proceeding (or any appeal from any suit, action or proceeding),
and any investigation and/or defense of any claims asserted against any Company
Entity that relates to events occurring during Employee’s employment with any
Company Entity as to which Employee may have relevant information (including
furnishing relevant information and materials to the relevant Company Entity or
its designee and/or providing testimony at depositions and at trial), provided
that the Company shall reimburse Employee for expenses reasonably incurred in
connection with any such cooperation occurring after the termination of
Employee’s employment and provided that any such cooperation occurring after the
Date of Termination shall be scheduled to the extent reasonably practicable so
as not to unreasonably interfere with Employee’s business or personal affairs.
9.     Notification of Subsequent Employer. Employee hereby agrees that, prior
to accepting employment with any other person during any period during which
Employee remains subject to any of the covenants set forth in Section 7, 8(b) or
8(c) of this Agreement,


11



--------------------------------------------------------------------------------





Employee shall provide such prospective employer with written notice of such
provisions of this Agreement, with a copy of such notice delivered
simultaneously to the Company.
10.     Injunctive Relief. Employee and the Company agree that Employee will
occupy a high-level and unique position of trust and confidence with the Company
Entities and will have access to their Confidential Information, and that the
Company would likely suffer significant harm to its protectable confidential
information and business goodwill from Employee’s breach of any of the covenants
set forth in Sections 7 and 8. Employee acknowledges that it is impossible to
measure in money the damages that will accrue to the Company Parties in the
event that Employee breaches any of the restrictive covenants provided in
Sections 7 and 8 of this Agreement. In the event that Employee breaches any such
restrictive covenant, the Company Parties shall be entitled to an injunction
restraining Employee from violating such restrictive covenant (without posting
any bond). If any of the Company Parties shall institute any action or
proceeding to enforce any such restrictive covenant, Employee hereby waives the
claim or defense that such Company Party has an adequate remedy at law and
agrees not to assert in any such action or proceeding the claim or defense that
there is an adequate remedy at law. The foregoing shall not prejudice the
Company’s right to require Employee to account for and pay over to the Company,
and Employee hereby agrees to account for and pay over, the compensation,
profits, monies, accruals or other benefits derived or received by Employee as a
result of any transaction constituting a breach of any of the restrictive
covenants provided in Sections 7 and 8 of this Agreement or to seek any other
relief to which it may be entitled.
11.     Miscellaneous. (a)    Notices. Any notice or other communication
required or permitted under this Agreement shall be effective only if it is in
writing and shall be deemed to be given when delivered personally, or four days
after it is mailed by registered or certified mail, postage prepaid, return
receipt requested or one day after it is sent by overnight courier service via
UPS or FedEx and, in each case, addressed as follows (or if it is sent through
any other method agreed upon by the parties):
If to the Company, to each of:
XPO Logistics, Inc.
Five American Lane
Greenwich, CT 06831
Attention: Chief Human Resources Officer


If to Employee:
During the Term, to her principal residence as listed in the records of the
Company
or to such other address as any party may designate by notice to the other.
(b)     Entire Agreement. This Agreement shall constitute the entire agreement
and understanding among the parties hereto with respect to Employee’s employment
hereunder and supersedes and is in full substitution for any and all prior
understandings or agreements


12



--------------------------------------------------------------------------------





(whether written or oral) with respect to Employee’s employment including
without limitation the Prior Agreement; provided that the section entitled
“Relocation Plan” of the offer letter agreement between the Company and Employee
dated April 23, 2018 shall survive and continue in full force and effect. The
Company does not make and has not made, and Employee does not rely and has not
relied on any statement, omission, representation or warranty, written or oral,
of any kind or nature whatsoever, regarding the Company or the Equity
Compensation, including, without limitation, its or their present, future,
prospective or potential value, worth, prospects, performance, soundness, profit
or loss potential, or any other matter or thing whatsoever relating to whether
Employee should purchase or accept any Equity Compensation and/or the
consideration therefor.
(c)     Amendment; No Waiver. Except as expressly set forth otherwise in this
Agreement (including, without limitation, pursuant to Sections 11(l)(iv) and
11(m) of this Agreement), this Agreement may be amended only by an instrument in
writing signed by the parties, and the application of any provision hereof may
be waived only by an instrument in writing that specifically identifies the
provision whose application is being waived and that is signed by the party
against whom or which enforcement of such waiver is sought. The failure of any
party at any time to insist upon strict adherence to any provision hereof shall
in no way affect the full right to insist upon strict adherence at any time
thereafter, nor shall the waiver by any party of a breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of such
provision or a waiver of the provision itself or a waiver of any other provision
of this Agreement. No failure or delay by either party in exercising any right
or power hereunder will operate as a waiver thereof, nor will any single or
partial exercise of any such right or power, or any abandonment of any steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. Termination of this Agreement shall
not relieve any party of liability for any breach of this Agreement occurring
prior to such termination.
(d)     No Construction Against Drafter. The parties acknowledge and agree that
each party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision.
Accordingly, any rule of construction to the effect that ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
(e)     Clawbacks. Employee hereby acknowledges and agrees that, notwithstanding
any provision of this Agreement to the contrary, Employee will be subject to any
legally mandated policy relating to the recovery of compensation, solely to the
extent that the Company is required to implement such policy pursuant to
applicable law, whether pursuant to the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or otherwise.
(f)     Employee Representations and Acknowledgements. Employee represents,
warrants and covenants that as of the date that the Company and Employee have
executed this Agreement as set forth on the signature page hereto: (i) she has
the full right, authority and capacity to enter into this Agreement, (ii) she is
ready, willing and able to perform her obligations hereunder and, to her
knowledge, no reason exists that would prevent her from performing her
obligations hereunder, (iii) she has provided the Company true, correct and


13



--------------------------------------------------------------------------------





complete copies of any agreement to which she is subject containing
non-competition, non-solicitation, non-disclosure or similar restrictions or
covenants in favor of any prior employer or other party, (iv) she is not bound
by any agreement that conflicts with or prevents or restricts the full
performance of her duties and obligations to the Company hereunder during or
after the Term, (v) the execution and delivery of this Agreement shall not
result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Employee is subject and (vi) she
has searched for and deleted any emails, documents or files prepared, generated,
obtained or used by Employee that contain any confidential or proprietary
information of a prior employer. Employee acknowledges and agrees that nothing
in this Agreement shall (x) entitle Employee to any compensation or other
interest in respect of any activity of Jacobs Private Equity, LLC, a Delaware
limited liability company (“JPE”) or Bradley S. Jacobs other than with respect
to the Company; (y) restrict or prohibit the Company, Bradley S. Jacobs or any
of her affiliates from having business interests and engaging in business
activities in addition to those relating to the Company; or (z) restrict the
investments which the Company, Bradley S. Jacobs or JPE or any of her or its
affiliates may make, regardless of whether such investment opportunity or
investment may be deemed to be a Competitive Opportunity. Employee acknowledges
that she has carefully read this Agreement and has given careful consideration
to the restraints imposed upon Employee by this Agreement, and is in full accord
as to the necessity of such restraints for the reasonable and proper protection
of the Confidential Information, business strategies, employee and customer
relationships and goodwill of the Company Entities now existing or to be
developed in the future. Employee expressly acknowledges and agrees that each
and every restraint imposed by this Agreement is reasonable with respect to
subject matter, industry scope, time period and geographic area. Employee agrees
to comply with each of the covenants contained in Sections 7 and 8 of this
Agreement in accordance with their terms, and Employee shall not, and hereby
agrees to waive and release any right or claim to, challenge the reasonableness,
validity or enforceability of any of the covenants contained in Section 7 or 8
of this Agreement. Employee further acknowledges that although Employee’s
compliance with the covenants contained in Sections 7 and 8 of this Agreement
may prevent Employee from earning a livelihood in a business similar to the
business of the Company Entities, Employee’s experience and capabilities are
such that Employee has other opportunities to earn a livelihood and adequate
means of support for Employee and Employee’s dependents. Employee acknowledges
that the Company has advised her that it is in her best interest to consult with
an attorney prior to executing this Agreement.
(g)     Survival. Employee’s obligations under Sections 7 and 8 of this
Agreement shall remain in full force and effect for the entire period provided
therein notwithstanding any termination of employment or other expiration of the
Term or termination of this Agreement. The terms and conditions of Sections 6,
7, 8, 9, 10 and 11 of this Agreement shall survive the Term and termination of
Employee’s employment.
(h)     Assignment. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. This Agreement is personal to
Employee; and neither this Agreement nor any right or obligation hereunder may
be assigned by Employee without the prior written consent of the Company (or
except by will or the laws of descent and distribution), and any purported
assignment in violation of this Section 11(h) shall be void.


14



--------------------------------------------------------------------------------





(i)     Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse; provided, however, that in the event of a final,
non-reviewable, non-appealable determination that any provision of Section 7 or
8 of this Agreement (whether in whole or in part) is void or constitutes an
unreasonable restriction against Employee, such provision shall not be rendered
void but shall be deemed to be modified to the minimum extent necessary to make
such provision enforceable for the longest duration and the greatest scope as
may constitute a reasonable restriction under the circumstances. Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
(j)     Tax Withholding. The Company may withhold from any amounts payable to
Employee hereunder all federal, state, city, foreign or other taxes that the
Company may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood that Employee shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).
(k)     Cooperation Regarding Equity Compensation. Employee expressly agrees
that she shall execute such other documents as reasonably requested by the
Company to effect the terms of this Agreement and the issuance of the Equity
Compensation as contemplated hereunder in compliance with applicable law.
(l)     Governing Law; Arbitration; Consent to Jurisdiction; Waiver of Jury
Trial. (i)    This Agreement shall be governed by and construed in accordance
with its express terms, and otherwise in accordance with the laws of the State
of Delaware without reference to its principles of conflicts of law.
(ii)     Any claim initiated by Employee arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall be resolved by binding arbitration before a single arbitrator in
the State of Delaware administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.
(iii)     Except the extent that the Company seeks injunctive relief pursuant to
Section 10 of this Agreement, any claim initiated by the Company arising out of
or relating to this Agreement, or the breach thereof, or Employee’s employment,
or the termination thereof, shall, at the election of the Company be resolved in
accordance with Section 11(l)(ii) or (iv) of this Agreement.


15



--------------------------------------------------------------------------------





(iv)     Employee hereby irrevocably submits to the jurisdiction of any state or
federal court located in the State of Delaware; provided, however, that nothing
herein shall preclude the Company from bringing any suit, action or proceeding
in any other court for the purposes of enforcing the provisions of this
Section 11(l) or enforcing any judgment or award obtained by the Company.
Employee waives, to the fullest extent permitted by applicable law, any
objection which she now or hereafter has to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in this Section 11(l)(iv), and agrees that she shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any court. Employee agrees that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in this
Section 11(l)(iv) shall be conclusive and binding upon Employee and may be
enforced in any other jurisdiction. EMPLOYEE EXPRESSLY AND KNOWINGLY WAIVES ANY
RIGHT TO A JURY TRIAL IN THE EVENT THAT ANY ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE BREACH THEROF, OR EMPLOYEE’S EMPLOYMENT, OR THE
TERMINATION THEREOF, IS LITIGATED OR HEARD IN ANY COURT.
(v)     The prevailing party shall be entitled to recover all legal fees and
costs (including reasonable attorney’s fees and the fees of experts) from the
losing party in connection with any claim arising under this Agreement or
Employee’s employment hereunder.
(m)     Section 409A. (i)    It is intended that the provisions of this
Agreement comply with Section 409A, and all provisions of this Agreement shall
be construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
(ii)     Neither Employee nor any of her creditors or beneficiaries shall have
the right to subject any deferred compensation (within the meaning of Section
409A) payable under this Agreement or under any other plan, policy, arrangement
or agreement of or with the Company or any of its affiliates (this Agreement and
such other plans, policies, arrangements and agreements, the “Company Plans”) to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to Employee or for
Employee’s benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by Employee to the Company or any of its affiliates.
(iii)     If, at the time of Employee’s separation from service (within the
meaning of Section 409A), (i) Employee shall be a specified employee (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable under a Company Plan constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A in order to avoid taxes or penalties under Section 409A, then the Company
(or its affiliate, as applicable) shall not pay such amount on the otherwise
scheduled payment date but shall instead accumulate such amount and pay it on
the first business day after such six-month period. To the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A,
Employee shall not be considered to have terminated employment with the


16



--------------------------------------------------------------------------------





Company for purposes of this Agreement and no payment shall be due to Employee
under this Agreement until Employee would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A.
(iv)     Notwithstanding any provision of this Agreement or any Company Plan to
the contrary, in light of the uncertainty with respect to the proper application
of Section 409A, the Company reserves the right to make amendments to any
Company Plan as the Company deems necessary or desirable to avoid the imposition
of taxes or penalties under Section 409A. In any case, Employee is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Employee or for Employee’s account in connection with any Company
Plan (including any taxes and penalties under Section 409A), and neither the
Company nor any affiliate shall have any obligation to indemnify or otherwise
hold Employee harmless from any or all of such taxes or penalties.
(v)     For purposes of Section 409A, each payment hereunder will be deemed to
be a separate payment as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii).
(vi)     Except as specifically permitted by Section 409A, any benefits and
reimbursements provided to Employee under this Agreement during any calendar
year shall not affect any benefits and reimbursements to be provided to Employee
under this Agreement in any other calendar year, and the right to such benefits
and reimbursements cannot be liquidated or exchanged for any other benefit.
Furthermore, reimbursement payments shall be made to Employee as soon as
practicable following the date that the applicable expense is incurred, but in
no event later than the last day of the calendar year following the calendar
year in which the underlying expense is incurred.
(n)     Section 105(h). Notwithstanding any provision of this Agreement to the
contrary, to the extent necessary to satisfy Section 105(h) of the Code, the
Company will be permitted to alter the manner in which medical benefits are
provided to Employee following termination of Employee’s employment, provided
that the after-tax cost to Employee of such benefits shall not be greater than
the cost applicable to similarly situated executives of the Company who have not
terminated employment.
(o)     Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. Signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.
(p)     Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.






17



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
XPO LOGISTICS, INC.
 
By:
 
 
/s/ Meghan Henson
 
 
Name: Meghan Henson
Title: Chief Human Resources Officer
 
 
 
 
 
/s/ Sarah J.S. Glickman
 
 
Sarah J.S.Glickman
 







Date: June 5, 2019












[Signature Page]

--------------------------------------------------------------------------------










EXHIBIT A


Term Sheet




Effective Date:


June 5, 2019
Employee:


Sarah J.S. Glickman
Position
Acting Chief Financial Officer, it being understood and agreed that the Company
may modify such position upon appointment of a permanent Chief Financial Officer
and such modification (including any associated modification to the Reporting
Person below) shall not be considered a breach of this Agreement, so long as
Employee continues to serve at the Senior Vice President (or higher) level.


Reporting Person:
Chief Executive Officer of the Company or the Chief Executive Officer’s
designee, it being understood and agreed that the Chief Executive Officer may
designate a new Reporting Person upon appointment of a permanent Chief Financial
Officer.


Base Salary:


$425,000
Target Bonus:


100% of Base Salary





A-1

